In re Denny, Jeffrey Scott; — Plaintiffs); applying for permission to take the July Bar, Appointment of a Commissioner.
Granted. Petitioner is allowed to take the examination and upon having satisfactorily passed such examination a commissioner will be appointed on application in accordance *983with Chapter 4, Article 14, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law.
VICTORY, J., not on panel.